Opinion per Curiam. The appellant has filed his briefs and abstracts of the record herein, in compliance with the rules of this court, but the appellee has failed to comply with the rules in not filing his briefs. The judgment of the County Court of Calhoun County is therefore reversed, and the cause remanded to that court, under rule 30 of this court, for want of briefs by appellee. See Stark Bros. Nursery and Orchard Co. v. J. H. Hall, 60 Ill. App. 139; Urbana & Champaign Electric Street Ry. Co. v. Minnie Elsemiller, 60 Ill. App. 144; Russell et al. v. Payne, 65 Ill. App. 471; Blackman et al. v. Lewis, 69 Ill. App. 186; Hamilton v. Andrews, 68 Ill. App. 393. Reversed and remanded.